                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                  IN THE UNITED STATES DISTRICT COURT                     June 23, 2021
                  FOR THE SOUTHERN DISTRICT OF TEXAS                   Nathan Ochsner, Clerk
                           HOUSTON DIVISION



DEBORAH CROSS,                           §
                                         §
                  Plaintiff,             §
                                         §
v.                                       §          CIVIL ACTION NO. H-20-1322
                                         §
THE BANK OF NEW YORK MELLON,             §
et al.,                                  §
                                         §
                  Defendants.            §


                               FINAL JUDGMENT


     In accordance with the court's Memorandum Opinion and Order

denying   Plaintiff's   Motion     for       Part       Summary   Judgment        and

granting Defendants Shellpoint and BONYM's Summary Judgment Motion,

the court finds as follows:

     The loan is evidenced by a valid note (the "Note") executed on

or about November 2,      2004,   by Deborah Cross          ("Plaintiff") and

originally made payable to New Horizon Financial Ltd. as lender on

a loan secured by the          property and improvements commonly known

as 16515 Obsidian Drive, Houston, Texas (the "Property").                  On the

same day Plaintiff executed a Deed of Trust dated November 2, 2004.

It is therefore

     ORDERED, ADJUDGED, and DECREED that BONYM is the current legal

owner of the Note and beneficiary of the Deed of Trust. Therefore,

BONYM is the mortgagee with the right to enforce the Deed                  Trust.

It is further
       ORDERED, ADJUDGED, and DECREED that Plaintiff take nothing on

each and every claim against Shellpoint and BONYM in this cause.

It is further

       ORDERED,   ADJUDGED,    and   DECREED   that   BONYM   shall   have   a

judgment against Plaintiff for $438,631.84,            which is the total

amount owed to BONYM under the Note and Deed of Trust as of

March 9, 2021, which includes costs and expenses enforcing the Note

and Deed of Trust, plus pre-judgment interest at 3.625%.               Post-

judgment interest shall accrue on the balance at the applicable

statutory rate.     It is further

       ORDERED, ADJUDGED, and DECREED that as the mortgagee who has

the right to enforce the Deed of Trust, BONYM has a first lien

security interest on the Property.         It is further

       ORDERED, ADJUDGED, and DECREED that the following are secured

by the Deed of Trust on the Property:          the outstanding balance of

the Note, including attorney's fees, pre-judgment interest, post­

judgment interest, and costs of court.          It is further

       ORDERED, ADJUDGED,      and DECREED that due to default on the

Note, BONYM or its successors or assigns may enforce its Deed of

Trust against the Property through non-judicial foreclosure of the

Property as provided in the Deed of Trust and Texas Property Code

§   51. 002.   It is further

       ORDERED, ADJUDGED, and DECREED that if the Property cannot be

found, or if the proceeds of such sale be insufficient to satisfy

                                     -2-
the judgment, BONYM or its successors or assigns may take the money

or any balance thereof remaining unpaid out of any other property

of Deborah Cross.      It is further

     ORDERED,     ADJUDGED,    and    DECREED     that     BONYM   may   further

communicate     with   Plaintiff     and    all   third    parties    reasonably

necessary to conduct the foreclosure sale.               It is further

     ORDERED, ADJUDGED, and DECREED that all costs are to be taxed

against Plaintiff as a further obligation owed under the subject

Note and Deed of Trust.       It is further

     ORDERED,     ADJUDGED,    and     DECREED      that     any     relief   not

specifically granted in this judgment is DENIED and any party not

otherwise disposed of is DISMISSED.

     This is a FINAL JUDGMENT.

     SIGNED at Houston, Texas, on this the 23rd day of June, 2021.




                                     SENIOR UNITED STATES DISTRICT JUDGE




                                      -3-
